Matter of Vogel v Piotrowski (2021 NY Slip Op 01614)





Matter of Vogel v Piotrowski


2021 NY Slip Op 01614


Decided on March 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


263 CAF 19-00739

[*1]IN THE MATTER OF SARA L. VOGEL, PETITIONER-APPELLANT,
vMATTHEW R. PIOTROWSKI, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


EVELYNE A. O'SULLIVAN, EAST AMHERST, FOR PETITIONER-APPELLANT. 
HAWTHORNE & VESPER, PLLC, BUFFALO (TINA M. HAWTHORNE OF COUNSEL), FOR RESPONDENT-RESPONDENT. 
MARY ANNE CONNELL, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Deanne M. Tripi, J.), entered April 12, 2019 in a proceeding pursuant to Family Court Act article 6. The order dismissed the petition. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: March 19, 2021
Mark W. Bennett
Clerk of the Court